Citation Nr: 0204093	
Decision Date: 05/03/02    Archive Date: 05/14/02	

DOCKET NO.  00-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a dental disorder 
(including a disorder of the wisdom teeth) characterized by 
pain.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and July 2001 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

At the time of the aforementioned July 2001 decision, the RO 
granted service connection for a chronic right knee disorder, 
as well as for the residuals of injury to the veteran's right 
clavicle.  Accordingly, the issues of service connection for 
chronic right knee and shoulder disabilities, which were 
formerly on appeal, are no longer before the Board.  

The Board observes that, in a decision of November 2001, the 
RO granted service connection for dental treatment purposes 
for teeth numbers 1, 16, 17, and 32.  Accordingly, the sole 
issue regarding service connection for a dental disability is 
that noted on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran does not currently exhibit a "hearing loss 
disability/impaired hearing" as defined by VA regulation.  

2.  The veteran does not currently suffer from a dental 
disorder/disability for which service connection may 
appropriately be granted.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.385 (2001).  

2.  As to the issue of entitlement to service connection for 
a dental disorder (including a disorder of the wisdom teeth), 
the veteran has not submitted a claim which has legal merit.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.381, 3.382 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An audiometric examination conducted as part of the veteran's 
service entrance examination in May 1980 revealed pure tone 
air conduction threshold levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
0
0
5
5
0
LEFT
25
5
5
15
0
0

No pertinent diagnosis was noted.  

A service audiometric examination conducted as part of a 
Hearing Conservation Program in April 1981 revealed pure tone 
air conduction threshold levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
10
10
5
5
LEFT
0
0
0
0
5
5

Once again, no pertinent diagnosis was noted.  

A subsequent audiometric examination conducted as part of a 
Hearing Conservation Program in December 1982 revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
5
10
5
0
LEFT
20
5
5
5
20
5

No pertinent diagnosis was noted.  

An additional service audiometric examination conducted as 
part of a Hearing Conservation Program in October 1983 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
5
10
LEFT
15
5
5
5
5
10

Again, no pertinent diagnosis was noted.  

An inservice oral surgery consultation dated in May 1984 is 
to the effect that the veteran presented at that time for 
evaluation of "asymptomatic 3rds."  Additionally noted was 
that the veteran exhibited erupted and malposed teeth numbers 
1 and 16, as well as horizontal impactions of teeth numbers 
17 and 32, all of which required odontectomies.  

On service separation examination in December 1984, the 
veteran gave a history of hearing loss, as well as "severe 
tooth or gum trouble."  Noted at the time of examination was 
that the veteran was awaiting a dental appointment for 
extraction of symptomatic wisdom teeth, that is, both lower 
wisdom teeth.  

On physical examination, the veteran's ears were within 
normal limits.  A dental examination was, apparently, not 
conducted.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
Right.  
20
20
30
25
30
20
LEFT
25
35
25
20
25
30

At the time of service separation, the veteran reported some 
"minimal hearing loss" in both ears.  

According to the veteran's DD Form 214, he was provided no 
dental care within the 90 day period prior to his separation 
from service.  

In an Authorization and Consent to the Release of Information 
to the Department of Veterans Affairs dated in March 2001, 
the veteran indicated that, in 1993, he had undergone the 
extraction of his back teeth in order to relieve pain in his 
front teeth.  According to the veteran, he had requested 
dental care while in service, but that care was not given.  

In an additional Authorization and Consent to the Release of 
Information to the Department of Veterans Affairs, likewise 
dated in March 2001, the veteran indicated that, in 1999, he 
had undergone the extraction of two teeth, while in 2001, an 
additional tooth had been pulled.  According to the veteran, 
while his teeth needed to be pulled in service, he could not 
keep any of his dental appointments due to being 
"transferred."  

In June 2001, a VA audiometric examination was accomplished.  
At the time of examination, it was noted that the veteran's 
claims folder, including audiograms of September 1980, 
January 1981, January 1982, October 1983, and December 1984 
had been reviewed.  When questioned, the veteran complained 
of decreased hearing on those occasions when he attempted to 
take a patient's blood pressure.  Additionally noted was that 
the veteran experienced most of his difficulty hearing in his 
work as a "health tech" during the day, and as an EMT at 
night.  According to the veteran, his military history was 
positive for noise exposure as a combat soldier.  At the time 
of examination, the veteran denied the presence of tinnitus.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
10
10
0
10

The pure tone average in the veteran's right ear was 9 
decibels, while the average in his left ear was 8 decibels.  
Speech discrimination scores were 94 percent for both the 
right and left ears.  The pertinent diagnosis was hearing 
within normal limits in both ears.  

In correspondence of August 2001, the veteran's wife wrote 
that, during the more than 10 years she had been with her 
husband (the veteran), she had noticed that his hearing was 
"not normal."  According to the veteran's wife, were she to 
call him from another room, he would not hear her.  
Additionally noted was that the veteran had to have the 
television up "so loud that it (woke) the baby."  In the 
opinion of the veteran's wife, the veteran needed hearing 
aids.  

During the course of a hearing before the undersigned member 
of the Board in August 2001, the veteran testified that, 
while in service, he was exposed on a regular basis "to a lot 
of noise."  See Transcript, p. 5.  The veteran additionally 
testified that, on those occasions when people spoke to him 
from behind, he had difficulty understanding what they said.  
See Transcript, p. 7.  When questioned, the veteran indicated 
that, while in service, he had never managed to have his 
wisdom teeth pulled, because he was repeatedly "transferred 
to other places."  According to the veteran, he finally had a 
wisdom tooth pulled "around 1993."  See Transcript, p. 9.  

Correspondence from the veteran's private dentist received in 
October 2001 is to the effect that, in December 2000, the 
veteran underwent the extraction of tooth number 1.  

Analysis

As to the issues currently on appeal, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3, 
000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

In the present case, a careful review of service medical 
records reveals that, at the time of the veteran's service 
separation examination in December 1984, there were in 
evidence a number of pure tone thresholds in excess of 20 
decibels, indicative of the presence of impaired hearing.  
However, as of the time of a VA audiometric examination in 
June 2001, the veteran's hearing was entirely within normal 
limits bilaterally, with no threshold greater than 15 
decibels, and speech discrimination scores of 94 percent.  
That examination failed to demonstrate findings consistent 
with a "disability" as defined by VA regulations governing 
the award of compensation benefits.  See 38 C.F.R. § 3.385 
(2001).  Under such circumstances, and absent evidence of 
current disability, the veteran's claim of service connection 
for bilateral defective hearing must be denied.  

Regarding the issue of entitlement to service connection for 
a chronic dental disorder, including of the wisdom teeth, the 
Board notes that the veteran's claim for such benefits was 
received in October 1998.  However, effective June 8, 1999, 
VA regulations governing the award of certain dental benefits 
underwent some revision.  Where a law or regulation changes 
after a claim has been filed or reopened, but (as in this 
case) before the administrative or judicial appeals process 
has been concluded, the version of the law or regulation most 
favorable to the appellant must apply, unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for service 
connection for a dental disability be evaluated under the 
pertinent regulations effective both before and after the 
June 8, 1999 changes.  Bernard v. Brown, 4 Vet. App. 384 
(1995).  

Prior to June 8, 1999, service connection for dental 
conditions was not to be considered as having been 
established when the evidence clearly showed that the 
disabilities existed or were recorded at the time of 
enlistment, subject to the provisions of paragraph (b), or 
originated subsequent to discharge from causes not related to 
service.  Each missing or defective tooth and each disease of 
the investing tissues was to be considered separately, and 
service connection granted for disease or injury of 
individual teeth and of the investing tissues shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a).  

The furnishing of treatment or a prosthesis for 
noncompensable dental conditions during service was not to be 
considered per se as aggravation of a dental condition shown 
to have existed prior to entrance into active service.  
38 C.F.R. § 3.381(b).  

Effective June 8, 1999, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in § 17.161 of Chapter 38.  

The rating activity is to consider each defective or missing 
tooth and each disease of the teeth and periodontal tissue 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity is to determine whether the 
condition was due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.  

In determining service connection, the condition of the teeth 
and periodontal tissues at the time of entry into active 
service is to be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, is not to be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  

Third molars, unless disease or pathology of the tooth 
developed after 100 days or more of active service, or was 
due to combat or inservice trauma, are not to be considered 
service connected for treatment purposes.  Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of the teeth in question developed after 
180 days or more of active service, are also not to be 
considered service connected for treatment purposes.  
38 C.F.R. § 3.381 (effective June 8, 1999).  

Prior to June 8, 1999, 38 C.F.R. § 3.382 provided that 
service connection for dental disabilities was to be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must have been shown to have been incurred in 
or aggravated by service as defined in pertinent regulation.  
Malposed teeth with no pathology shown were not to be service 
connected.  Moreover, service connection was not to be 
granted for third molars at any time, unless there was a 
definite record showing such teeth to have been diseased 
after a reasonable period of service.  Third molars shown as 
present at induction and missing at discharge were not to be 
granted service connection unless there was an actual record 
of extraction for reasons other than malposition or 
impaction.  

As is clear from the above, there is no indication that, 
while in service, the veteran suffered any form of injury or 
trauma to his teeth.  Nor is it otherwise alleged.  Rather, 
pertinent evidence is to the effect that, while in service, 
the veteran was consulted to oral surgery for the extraction 
of asymptomatic third molars, numbers 1 and 16 of which were 
erupted and malposed, with numbers 17 and 32 being 
horizontally impacted.  

Based on the evidence of record, it does not appear that, 
while in service, the veteran actually underwent the surgical 
extraction of his wisdom teeth, i.e., his third molars.  Were 
such extractions to have been undertaken, however, there is 
no indication that the reason for such a procedure would have 
been other than to remove "malposed" and/or "impacted" teeth.  

As noted above, malposed teeth with no demonstrated pathology 
are not to be service connected, nor is service connection to 
be granted for third molars absent evidence of a definite 
record showing such teeth to have been diseased after a 
reasonable period of service.  Third molars present at 
induction and missing at discharge are not to be granted 
service connection unless there is an actual record of 
extraction for reasons other than malposition or impaction.  
Accordingly, the veteran's claim of service connection for a 
dental disorder (including of the wisdom teeth) characterized 
by pain must be denied.  

In reaching the above determinations, the Board is given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and its implementing regulations, as 
those provisions impact upon the adjudication of the 
veteran's current claims.  However, following a thorough 
review of the record, the Board is satisfied that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claims.  This is to say that the 
VA has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims, 
including the scheduling of a VA examination.  Moreover, the 
veteran has been informed of the VA's obligations under the 
new act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
procured.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for a dental disorder, to include a 
disorder of the wisdom teeth characterized by pain, is 
denied.  



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



